

Exhibit 10.1


staybonuspresworskyfi_image1.gif [staybonuspresworskyfi_image1.gif]


November 9, 2016                         




Mr. Eric Presworsky
319 Calle La Mesa
Moraga, CA 94556


Re: Stay Bonus


Dear Eric:


In your capacity as Chief Technology Officer of DASAN Zhone Solutions, Inc
(DZSI), DSZI wishes to confirm that you will receive a base salary of $240,000
annually.


In addition, as a key officer of DZSI, DSZI will provide you with a one time
cash stay bonus of $300,000, less payroll withholdings, to be paid on a date to
be determined by DSZI on or before March 15, 2017. In exchange for this payment,
you agree to continue to serve, as an employee of DSZI in the position of Chief
Technology Officer, through the date of payment. Except as otherwise
specifically provided in the next paragraph, you will only be eligible to
receive the stay bonus if you remain employed by DSZI through the date of
payment.


In the event your employment is terminated by DSZI without “cause” (as defined
below) prior to the payment of the stay bonus, you will be entitled to receive,
in lieu of any severance benefits to which you may otherwise be entitled under
any severance plan, agreement or program of or with DSZI, an amount equal to the
stay bonus, which will be paid in cash in a lump sum within ten days following
the effective date of your Release (as defined below). As a condition to your
receipt of the stay bonus pursuant to this paragraph, you shall execute and not
revoke a general release of all claims in favor of DSZI(the “Release”) in a form
acceptable to DSZI. In the event the Release does not become effective within
the fifty-five (55) day period following the date of your termination of
employment, you shall not be entitled to the stay bonus. In the event of your
termination of employment for any reason other than a termination by DSZI
without cause, you will no longer be eligible to receive the stay bonus.


For purposes of this letter agreement, the term “cause” includes: (a) your
willful or continued failure to substantially perform your duties with DZSI, (b)
your conviction of, guilty plea to, or entry of a nolo contendere plea to a
felony, (c) your willful or reckless misconduct that has caused or is reasonably
likely to cause demonstrable and material financial injury to DZSI, or (d) your
willful and material breach of the proprietary rights agreement pertaining to
disclosure and assignment of inventions, confidentiality and no solicitation,
regardless of its termination.
 


This letter agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and, accordingly, the retention benefits payable under
Section 1 above shall be paid no later than the later of: (i) the fifteenth
(15th) day of the third (3rd) month following your first taxable year in which
such amounts are no longer subject to a substantial risk of




--------------------------------------------------------------------------------




forfeiture, and (ii) the fifteenth (15th) day of the third month following first
taxable year of DSZI in which such amounts are no longer subject to substantial
risk of forfeiture, as determined in accordance with Code Section 409A and any
Treasury Regulations and other guidance issued thereunder. To the extent
applicable, this letter agreement shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder and the foregoing exemption.


Your employment is and shall continue to be at-will, as defined under applicable
law, and your employment with DSZI may be terminated by either you or DSZI at
any time for any or no reason, with or without notice. If your employment
terminates for any reason, except as otherwise specifically provided in this
letter agreement, you shall not be entitled to any payments, benefits, damages,
awards or compensation other than payment of unpaid annual salary and paid time
off though the date of termination, and DSZI shall have no further obligation to
you.


You agree not to disclose to others any information regarding the terms of this
letter, except that you may disclose this information to your immediate family
(spouse, children or parents), attorney, accountant, or other professional
advisor to whom you must make the disclosure in order for them to render
professional services to you, or as otherwise compelled by law. You will
instruct them, however, to maintain the confidentiality of this information,
just as you must.
This letter agreement sets forth the entire understanding of you and DSZI with
respect to the subject matter hereof and shall supersede any agreement,
arrangement or policy to which DSZI is a party with respect to any retention
bonus or termination benefits payable to you, including, without limitation,
that certain letter agreement between you and DSZI originally dated July 21,
2008 and executed May 24, 2012, which is hereby terminated.
This letter agreement shall be interpreted, administered, and enforced in
accordance with the statutes and common law of the State of California, other
than any conflicts or choice of law rules or principles that might otherwise
refer construction or interpretation of this letter agreement to the substantive
laws of any other jurisdiction.
This letter agreement may only be modified by a written amendment signed by you
and an authorized officer of DSZI.
Sincerely,


/s/ Il Yung Kim
 
II Yung Kim
 
Co-Chief Executive Officer
 





I AGREE TO AND ACCEPT TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.




/s/ Eric Presworsky
 
11/9/16
Eric Presworsky
 
Date





